Citation Nr: 1423087	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with adjustment disorder with mixed anxiety and depressed mood prior to June 9, 2006. 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD with adjustment disorder with mixed anxiety and depressed mood from June 9, 2006, onward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 

The Veteran testified at a Travel Board hearing with the undersigned VLJ in August 2010 at the Huntington, West Virginia RO. 

The Board previously remanded this claim in January 2011 as relevant treatment records were missing.  The Board notes that its directives were complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this case in 2011.  In part, the RO obtained the Veteran's counseling records from the Vet Center dated through February 2012.  A supplemental statement of the case was issued in March 2012.  Then it appears that the RO was occupied with other claims the Veteran had filed in the meantime.  As a result, some of the medical evidence is now outdated.  For example, VA treatment records dated in 2013 note that he continues to receive counseling and therapy at the Vet Center, but now the most recent records are dated two years ago.  Also, the RO obtained significant VA outpatient records in conjunction with the other claims, but did not review those records and issue a supplemental statement of the case.  More importantly, the RO conducted a VA psychiatric examination, yet did not consider those findings and issue a SSOC.  The Board simply cannot proceed without the RO first reviewing this relevant evidence.

The record is also unclear as to whether the Veteran is receiving any disability benefits from the Social Security Administration (SSA) due to his PTSD.  During an August 2010 Compensation & Pension examination, the examiner indicated that the Veteran reported that he retired in 1999 due to a physical and mental problem, and that he receives SSA disability for PTSD.  At the March 2011 VA psychiatric examination, the Veteran merely stated he is retired.  At the most recent 2014 VA examination, it was noted that he is retired and that he receives SSI benefits.  Thus, the Board finds that the agency of original jurisdiction must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Huntington Vet Center all records from February 2012 to the present.

2.   Request from SSA all records related to the Veteran's claim(s) for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the claims folder. All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Obtain outstanding VA records from the VA MidSouth and VISN 4 Healthcare Networks from February 2014 to the present.  

4.  Following the above-directed development, re-adjudicate the Veteran's claim, with consideration of all evidence received since the 2012 SSOC, to include consideration of the 2014 VA examination.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

